                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


CESIA SANCHEZ,                                           *

        Plaintiff,                                       *
v.                                                                    Case No.: GJH-18-3106
                                                         *
WHOLE FOODS MARKET GROUP, INC.,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *       *        *        *        *        *          *

                                       MEMORANDUM OPINION

        In this action, Plaintiff Cesia Sanchez alleges race discrimination, in violation of Section

1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), and breach of her

employment contract by her former employer, Whole Foods Market Group, Inc. (“Whole

Foods”), relating to her termination from employment. Now pending before the Court is

Defendant’s Motion to Dismiss, ECF No. 9, which Plaintiff opposed, ECF No. 14. No hearing is

necessary. See Loc. R. 105.6 (D. Md. 2016). For the following reasons, Defendant’s Motion to

Dismiss is granted in part and denied in part.

I.      BACKGROUND1

        Plaintiff, Cesia Sanchez, a Latina of Hispanic ancestry, began working for Defendant,

Whole Foods, in November 2002. ECF No. 1-2 ¶ 5. In 2013, after working as an Assistant Team

Leader at different stores since 2002, Sanchez was promoted to Facilities Manager at a

distribution center in Landover, Maryland. Id. ¶ 5. As one of the three managers at the

distribution center, Sanchez was specifically tasked with overseeing the kitchen facilities, while


1
 Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 1-2, and are
presumed to be true.

                                                         1
Jack Lunick oversaw the seafood facilities and Russell Cartwright managed warehouse

distribution. Both men are Caucasian. Id. ¶ 6. Many of the employees Sanchez managed were

Hispanic. Id.

       Until early 2016, Sanchez’s annual performance evaluations showed she exceeded the

expectations for her position and had never received a written reprimand. Id. ¶ 5. This changed

when Cartwright was promoted to Executive Director of Facilities and, shortly thereafter, placed

Sanchez on administrative leave. Id. ¶ 7-8. When she asked why this happened, Cartwright told

her that Whole Foods headquarters and regional had received a letter and complaints from her

team members because a television did not work at the facility, there was a lack of cleaning

resources, and a supervisor who reported to Sanchez was disrespectful. Id.

       After resuming her duties, Sanchez attended a meeting with Cartwright and the entire

kitchen team, during which Cartwright explained there would no longer be a kitchen supervisor

but Sanchez would remain a manager. Id. ¶ 9. When Cartwright asked the team if they were okay

with this decision, two team members, Marie and Mariana, objected. Id. Then, as Sanchez left

this meeting, Maria, a Hispanic female team member, said to her: “We don’t want you around

here perra.” Id. “Perra” is Spanish for “bitch dog.” Id. Sanchez then reported the incident to

Cartwright and Dave Gearhart, Whole Foods’s human resources director, explaining that she felt

threatened in the workplace and would like management to intervene and take corrective action.

Id. No such investigation of action was taken. Id. As a result, Maria felt empowered to engage in

insubordinate behavior. Id.

       On May 30, 2016, despite the Whole Foods policy that a second female should be present

whenever a male supervisor meets with a female employee, Cartwright and Gearhart met alone

with Sanchez. Id. ¶ 10. At the meeting, Cartwright pressured Sanchez to resign, asking her to



                                                 2
seek a demotion back to assistant store team leader, because her team members did not like her.

Id. When she attempted to speak, Gearhart cut her off, stating he did not care for what she had to

say. Id. Sanchez refused the request to resign. Id. Then, despite Whole Foods’s progressive

discipline policy requiring a verbal and written warning before a final written warning,

Cartwright issued Sanchez a final written warning. Id. Five days later, in a meeting with

Cartwright and Regional Vice President Julia Obicci, a Caucasian female, Sanchez received a

final written warning.2 Id. ¶ 11.

           In mid-August 2016, one of Sanchez’s male subordinate employees asked her to attend a

disciplinary meeting with a female team member. Id. ¶ 12. When the female team member began

to scream at the male supervisor, Sanchez warned her that her behavior was insubordinate and

instructed her to either stop screaming at her supervisor or go home. Id. The female team

member chose to go home. Id. Whole Foods then terminated Sanchez on September 12, 2016,

claiming she made a bad decision to send the female team member home without pay. Id. ¶ 13.

           Sanchez filed suit against Whole Foods in the Circuit Court for Montgomery County,

Maryland on August 7, 2018. ECF No. 1 ¶ 1. In her Complaint, Sanchez alleges disparate

treatment and hostile work environment based on race, in violation of 42 U.S.C. § 1981, and

common law breach of contract. ECF No. 1-2 ¶¶ 14-23. On October 9, 2018, Whole Foods

removed the suit to this Court, alleging this Court has federal question jurisdiction over the

§ 1981 claim, under 28 U.S.C. § 1331, and supplemental jurisdiction over the breach of contract

claim, under 28 U.S.C. § 1367, as well as original diversity jurisdiction, under 28 U.S.C. § 1332.

ECF No. 1 ¶ 4-7. On October 23, 2018, Whole Foods filed a Motion to Dismiss. ECF No. 9.

II.        STANDARD OF REVIEW



2
    Despite the use of the word “final” in both instances, it appears this was the second “final” written warning.

                                                             3
        To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. “But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). To determine whether a

claim has crossed “the line from conceivable to plausible,” the Court must employ a “context-

specific inquiry,” drawing on the Court’s “experience and common sense.” Id. at 679-80.

        Rule 12(b)(6)’s purpose “is to test the sufficiency of a complaint and not to resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley v.

City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and internal quotation marks

omitted). In evaluating a Rule 12(b)(6) motion, the Court must consider all well-pleaded

allegations in a complaint as true and must construe all factual allegations in the light most

favorable to the plaintiff. See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). A Rule 12(b)(6) motion should be granted “only if it is clear that no relief could be

granted under any set of facts that could be proved consistent with the allegations.” Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 514 (2002).

        Under limited exceptions, the Court may consider evidence outside the complaint without

converting a motion to dismiss to one for summary judgment. See Goldfarb v. Mayor & City

Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015). These exceptions include documents

explicitly incorporated into the complaint as well as those submitted by the movant that are



                                                    4
integral to the complaint and the authenticity of which is not challenged by the plaintiffs. See

Phillips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Beyond these exceptions,

the Court would need to convert the motion to dismiss into one for summary judgment to

consider any evidence outside the complaint. See Biospherics, Inc. v. Forbes, Inc.,

989 F. Supp. 748, 749 (D. Md. 1997). “Such conversion is not appropriate where the parties have

not had an opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011) (citing Gay v. Wall, 761 F.2d 175, 178 (4th Cir.

1985)).

III.      DISCUSSION

       A. Count I: 42 U.S.C. § 1981

          Section 1981 provides that “[a]ll persons within the jurisdiction of the United States shall

have the same right in every State and Territory to make and enforce contracts . . . as is enjoyed

by white citizens.” 42 U.S.C. § 1981. Sanchez alleges that Whole Foods violated § 1981 by

subjecting her to disparate treatment and a hostile work environment based on her race.

Specifically, Sanchez alleges Whole Foods did so by requiring her to report to a Caucasian male

colleague, placing her on leave for complaints against another colleague, failing to investigate or

take corrective action after she reported being harassed by a subordinate, issuing her a baseless

final warning, and terminating her for disciplining a subordinate.

          1.     Disparate Treatment

          Sanchez fails to establish a claim for disparate treatment because she does not provide

sufficient allegations to show, beyond mere speculation, that she was treated differently because

of her race. Workplace race discrimination claims under § 1981 apply the Title VII McDonnell

Douglas framework. See Lightner v. City of Wilmington, 545 F.3d 260, 263 (4th Cir. 2008). To



                                                   5
establish a prima facie case of disparate treatment under this framework, a plaintiff must show

that: (1) she is a member of a protected class; (2) she suffered an adverse employment action; (3)

her job performance was satisfactory; and (4) she received different treatment from similarly

situated employees not in her protected class. See Coleman v. Md. Court of Appeals, 626 F.3d

187, 190 (4th Cir. 2010).

       However, to survive a motion to dismiss, plaintiff “need not plead facts sufficient to

establish a prima facie case” of discrimination under this framework. Woods v. City of

Greensboro, 855 F.3d 639, 647-48 (4th Cir. 2017). Rather, a plaintiff must plead facts sufficient

to rise above the speculative level “to support a plausible claim,” thereby allowing the court to

“draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Sanchez fails to show beyond “vague claims of differing treatment” that the alleged

conduct was based on her race. Jackson v. Maryland, 171 F. Supp. 2d 532, 541 (D. Md. 2001).

To be sure, a plaintiff is not required to provide allegations comparing her treatment to a

similarly situated white comparator. See Bryant v. Aiken Reg’l Med. Ctrs., Inc., 333 F.3d 536,

545-46 (4th Cir. 2003). But, “where a plaintiff attempts to rely on comparator evidence to

establish circumstances giving rise to an inference of unlawful discrimination,” there must be

sufficient factual allegations of differing treatment to “nudg[e] [such] claims across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570.

       In McCleary-Evans v. Maryland Department of Transportation, 780 F.3d 582, 585-86

(4th Cir. 2015), the African-American plaintiff alleged she was not hired because, prior to

plaintiff’s interview, the defendant “predetermined” to hire, and subsequently did hire, “two non-

Black candidates.” There, the Fourth Circuit dismissed the plaintiff’s allegations of disparate

treatment because, without any comparisons, it left the court to “speculate that the persons hired



                                                 6
were not better qualified, or did not perform better during their interviews, or were not better

suited based on experience and personality for the positions.” McCleary-Evans v. Md. DOT, 780

F.3d 582, 585-86 (4th Cir. 2015). More recently, the Fourth Circuit upheld a claim of disparate

treatment because the plaintiff provided sufficient allegations of differing treatment by both

alleging that a study showed the racial disparities in contracting by the defendant, which allowed

the court to infer discriminatory intent, and by providing specific examples of the defendant’s

differential treatment of non-minority businesses. See Woods, 855 F.3d at 648-49.

         Sanchez alleges that Whole Foods, particularly her supervisor Cartwright, discriminated

against her “because of her Hispanic ancestry” by treating her differently than the two Caucasian

managers. ECF No. 1-2 ¶¶ 10, 16-17. Specifically, she contends that her differing treatment took

the form of: being given a Caucasian supervisor who then placed her on administrative leave for

complaints made by her team members about the workplace setup and a supervisor who reported

to Sanchez; being demoted from her kitchen supervisor role; having her report of racial

harassment go ignored and uncorrected; being pressured to ask for a demotion; being disciplined

outside of the typical Whole Foods disciplinary process; and, finally, being terminated for

disciplining a subordinate. Id. ¶¶ 7-13. Sanchez alleges that prior to these adverse employment

actions, her performance evaluations showed she exceeded expectations and she had never

received a written reprimand. Id. ¶ 5. Whole Foods disputes Sanchez’s claim that she was treated

differently than others because of her race, arguing that her allegations are conclusory. 3 ECF No.

9-1 at 12. 4



3
  Whole Foods also argues that much of the alleged conduct, aside from the final written warnings and the termination,
does not constitute an adverse employment action. ECF No. 9-1 at 11. Even if Sanchez could establish that all the
alleged conduct constituted adverse employment actions, and it is unclear whether such a conclusion would be correct,
Sanchez’s claim still fails because she cannot show she received differing treatment based on her race.
4
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                          7
       Sanchez’s Complaint states that she “observed that Mr. Cartwright treated her differently

than Caucasian employees because she is Latina” and that, by taking these actions against her,

Whole Foods treated her “differently than its Caucasian managers” “based on her Hispanic

ancestry.” ECF No. 1-2 ¶¶ 10, 17. Her factual allegations as to the treatment of Caucasian

employees or managers, however, ends there. Although her factual allegations as to her own

treatment are more detailed, her comparisons to similarly situated Caucasian employees are

lacking. Absent further factual development showing comparisons of how similarly situated

employees received differing treatment or showing a pattern of discrimination—such as if the

Caucasian managers escaped discipline for making similarly bad managerial decisions or if they

were not put on administrative leave or demoted because of complaints by their team members—

the Court is left to speculate about the alleged disparate treatment. Sanchez fails to allow the

Court to reasonably infer a difference in treatment attributable to race based discrimination and,

because only speculation can “fill the gaps in her complaint,” McCleary, 780 F.3d at 586,

Sanchez’s allegations are insufficient to state a claim of disparate treatment and her claim is

dismissed with prejudice.

       2.      Hostile Work Environment

       Sanchez fails to state a claim for a hostile work environment because, not only does she

fail to sufficiently allege that the alleged conduct was based on race, she fails to allow for the

reasonable inference that such conduct surpasses the severe or pervasive threshold necessary to

establish such a claim.

       A claim for hostile work environment based on race exists “when the workplace is

permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the condition of the victim’s employment and create an abusive working



                                                  8
environment.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 276 (4th Cir. 2015) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). To establish a hostile work environment

claim under § 1981, the plaintiff must show that there is “(1) unwelcome conduct; (2) that is

based on the plaintiff’s [protected characteristic]; (3) which is sufficiently severe or pervasive to

alter the plaintiff's conditions of employment and to create an abusive work environment; and (4)

which is imputable to the employer.” Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 221

(4th Cir. 2016) (internal quotations omitted).

       Courts often find evidence of race-based conduct where direct racial epithets or clearly

discriminatory statements are made. See Ragland v. A.W. Indus., 2009 U.S. Dist. LEXIS 71889,

*25-26 (D. Md. Aug 13, 2009) (collecting cases). Such race-based comments are found to be

severe when they have a “threatening,” “degrading,” or “humiliating” character. Boyer-Liberto,

F.3d at 280, and that do more than “give rise to bruised or wounded feelings,” E.E.O.C. v.

Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008). To be pervasive, such conduct must be

habitual; “simple teasing, off-hand comments, and isolated incidents (unless extremely serious)

will not amount to discriminatory changes in the terms and conditions of employment.”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal citations and quotation

marks omitted). For example, the Fourth Circuit found an isolated incident of racial harassment

to be “extremely serious” where the defendant used the racial epithet “porch monkey.” Boyer-

Liberto, 786 F.3d at 280-81. Moreover, the alleged hostile behavior must be both objectively and

subjectively hostile, such that a “reasonable person,” in addition to the plaintiff, would perceive

it as hostile or abusive. See Harris, 510 U.S. at 21. Finally, comments made by a supervisor

generally will be considered more severe than those made by co-equals or subordinates. Boyer-

Liberto, 786 F.3d at 278.



                                                  9
        Sanchez alleges Whole Foods subjected her to a hostile work environment by requiring

her to report to a Caucasian male colleague, placing her on leave for complaints made against

another colleague, refusing to investigate her report of racial harassment or take corrective

action, undermining her authority, speaking to her in a demeaning manner, issuing her a baseless

final warning, and terminating her for disciplining a subordinate. ECF No. 1-2 ¶¶ 7, 8, 9, 10, 12;

ECF No. 14 at 12-13. Sanchez contends that this alleged race-based conduct constitutes a

continuing violation, thereby crossing the severe or pervasive bar as a whole. ECF No. 14 at 11-

12. Whole Foods argues that none of the alleged conduct can be characterized as race based and,

even so, none of it crosses the high bar of severe or pervasive.5 ECF N0. 9-1 at 6-7, 9. Here, the

vast majority of the alleged conduct was not even arguably based on Sanchez’s race and, for the

minimal conduct that is, that conduct fails to reach the severe or pervasive threshold necessary to

create a hostile work environment.

        First, the only conduct that is even arguably based on race occurred when a Hispanic

female kitchen team member told Sanchez: “We don’t want you around here perra.” ECF No. 1-

2. Sanchez alleges that such a statement is race-based conduct sufficient to support a hostile

work environment claim, as is Whole Foods’s subsequent failure to investigate or take corrective

action, thereby undermining her authority. Id. Sanchez alleges perra means “bitch dog” in

Spanish, id., which on its own does not sound in racial animus. Instead, this could more arguably

be a derogatory comment based on sex. See, e.g., Colon v. Entl. Tech., Inc., 184 F. Supp. 2d

1210, 1218 (M.D. Fla. 2001) (finding that the term “perra” is an insult based on plaintiff being

female). Therefore, Sanchez must be arguing that it is the act of uttering it in a foreign language,



5
 Whole Foods does not contest that the alleged conduct satisfies the “unwelcome conduct” element. Whole Foods
does dispute whether the alleged conduct can be imputable to it, the employer, but the Court does not address this
argument because of the sufficient basis for dismissal on the second and third elements.

                                                        10
and less so the derogatory comment itself, that makes it conduct based on race. However, this

cannot be so, as it requires the exact kind of speculation to “fill the gaps in her Complaint”

prohibited in McCleary. 780 F.3d at 586; see also Wang v. Metro. Life Ins. Co., 334 F. Supp. 2d

853, 860 (D. Md. 2004) (dismissing hostile work environment claim, finding no race-based

conduct, where Chinese-American plaintiff was called “bitch” in Chinese). For these reasons, the

“perra” comment and Whole Foods’s failure to investigate or take corrective action does not

establish a basis for a hostile work environment claim.

           So too for the remaining allegedly race-based behavior. No part of the remaining conduct

is arguably based on race because, as discussed above, Sanchez alleges she was treated

differently than her Caucasian colleagues but fails to establish sufficient comparators to prove

race-based discriminatory treatment in the race-neutral conduct she alleges. See supra Section

III.A.1.

           However, even assuming the alleged conduct was based on race, Sanchez fails to show

that any alleged conduct rises to the level of severity or pervasiveness necessary to establish a

claim. First, as to the “perra” comment, given the dearth of other even arguably race-based

conduct, this comment was an “isolated incident” where a subordinate uttered an off-hand

comment towards her superior, and certainly does not rise to the seriousness of the epithets

required to establish a claim for an isolated incident. See Boyer-Liberto, 786 F.3d at 280.

           Turning to the remaining conduct, which Sanchez asserts constitutes a continuing

violation, Sanchez fails to offer allegations of any habitual threatening or degrading conduct.

Instead, Sanchez relies on disciplinary events common in many workplaces. Although being

required to report to a Caucasian supervisor, being suspended because her subordinates

complained about workplace conditions, being pressured to ask for a demotion after said



                                                  11
suspension, and being spoken to sharply by a supervisor during a disciplinary meeting before

being terminated may all have been subjectively demeaning or humiliating events for Sanchez,

they do not rise to the level of objectively outrageous, intolerable, or habitual harassment

required to establish a hostile work environment claim, and thus are beyond the purview of

§ 1981. Therefore, Sanchez’s hostile work environment claim is dismissed with prejudice.

    B. Count II: Breach of Contract6

         Sanchez alleges that Whole Foods’s progressive discipline policy, and her reliance

thereupon, created an implied contract and, by failing to comply with the Policy, Whole Foods

breached the contract. ECF No. 1-2 ¶ 22; ECF No. 14 at 13-14. In support of these claims,

Sanchez asserts that, during her employment with Whole Foods, she accepted and relied on the

terms of the company’s Policy. Id. ¶ 21. This Policy required Whole Foods to issue verbal

counseling, a written reprimand, and a final warning before terminating the employee. Id. ¶¶ 10,

20. Sanchez contends Whole Foods violated the terms of this policy when it placed her on

administrative leave without notice, issued her a final warning before any verbal or written

discipline, then terminated her. Id. ¶¶ 10-11, 13, 22. Additionally, Sanchez asserts a violation of

the terms requiring another female to be present when a male supervisor meets with a female

employee because she was called into a disciplinary meeting with two male supervisors and no

other female present. Id. ¶ 10.

         1.       Court’s consideration of evidence beyond the Complaint




6
  Although the dismissal of the § 1981 claim destroys the basis for § 1367 supplemental jurisdiction over the common
law breach of contract claim, the Court retains jurisdiction over this claim under § 1332 diversity jurisdiction because
Plaintiff is a citizen of Maryland, Defendant is a corporate citizen of Delaware and Texas, and the amount in
controversy exceeds $75,000.


                                                          12
       Sanchez’s claim of breach of contract relies upon Whole Foods’s personnel policies as

“constitut[ing] a contract that is binding on Whole Foods,” namely the company’s progressive

discipline policy. ECF No. 1-2 ¶ 19. Whole Foods asserts this policy is contained in the

employee handbook, the General Information Guide (“GIG”), which it attached to its Motion.

ECF No. 10.

       Ordinarily, because the GIG is one that “gives rise to the legal rights asserted,” and is

therefore integral, the Court would be able to consider it at the motion to dismiss stage.

Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D.

Md. 2011) (internal quotation and citation omitted). However, because Sanchez challenges the

authenticity of the attached document—arguing that there is no evidence it is the document she

received or relied upon, ECF No. 14 at 14-15—the Court cannot consider it without converting

the Motion to one for summary judgment. See Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d

597, 606-07 (4th Cir. 2015) (“Consideration of a document attached to a motion to dismiss

ordinarily is permitted only when the document is integral to and explicitly relied on in the

complaint, and when the plaintiffs do not challenge the document’s authenticity.” (emphasis

added) (internal quotation marks and brackets omitted)). Such conversion is inappropriate here

because Sanchez has not had the opportunity to investigate the origin, veracity, or applicability

of the GIG. Lastly, although Whole Foods submitted additional documentation of the

authenticity of the GIG with its Reply—a document allegedly confirming Sanchez’s receipt of

the GIG in question, ECF No. 17-1 at 4—this does not change the fact that Sanchez challenges

the document’s authenticity, and that issue is properly decided after she has the opportunity for

discovery. See Zak, 780 F.3d at 606. Therefore, the Court must evaluate the Motion to Dismiss




                                                 13
Sanchez’s breach of contract claim without considering the document attached to Whole Foods’s

Motion to Dismiss.

       2.      Analysis

       “[A] breach of contract claim is sufficiently pled when the pleader ‘alleges the existence

of a contractual obligation’ and a ‘material breach of that obligation’ by the opposing party.”

Yarn v. Hamburger Law Firm, LLC, 2014 U.S. Dist. LEXIS 88574, *8 (D. Md. 2014).

“Maryland law requires that a plaintiff alleging a breach of contract ‘must of necessity allege

with certainty and definiteness facts showing a contractual obligation owed by the defendant to

the plaintiff and a breach of that obligation by defendant.’” Cinar v. Bank of Am., N.A., 2014

U.S. Dist. LEXIS 99905, *11-*12 (D. Md. 2014) (quoting Polek v. J.P. Morgan Chase Bank,

N.A., 36 A.3d 399, 416 (Md. 2012)). A plaintiff is not required to “attach a complete copy of a

contract to the complaint or provide specific language of the contract, but rather, they need only

to provide enough information” to allow the defendant to respond. Yarn, 2014 U.S. Dist. LEXIS

88574, *3.

       Additionally, employment is presumed to be at will in Maryland, meaning an employee

can be terminated at any time and without cause. See Towson Univ. v. Conte, 862 A.2d 941, 947

(Md. 2004). This presumption, however, can be overcome where the employee shows the

employer put forth a policy that “limit[s] the employer’s discretion to terminate an indefinite

employment” or “set[s] forth a required procedure for termination.” Scott v. Merck & Co., 497 F.

App’x 331, 334 (4th Cir. 2012) (quoting Staggs v. Blue Cross of Md., Inc., 486 A.2d 798, 803

(Md. Ct. Spec. App. 1985)). To do so, “an employee must show both that the policy statement

limited the employer’s discretion to terminate the employment at will and that the employee

justifiably relied on that statement.” Id. at 335 (emphasis in original). Importantly, “Maryland



                                                14
courts have been clear that ‘an employer may avoid contractual liability by any terms which

clearly and conspicuously disclaim contractual intent.’” Id. (quoting Castiglione v. Johns

Hopkins Hosp., 517 A.2d 786, 793 (Md. Ct. Spec. App. 1986)).

        Here, Sanchez asserts that Whole Foods’s progressive discipline policy required her to

receive verbal counseling and then a written reprimand prior to any final written warning. ECF

No. 1-2 ¶¶ 10, 20. Only then, after receiving a final written warning, could she be terminated. Id.

Although she included no specific language from the, allegedly mandatory, Policy, her

recounting of the Policy is definite and certain enough to allow Whole Foods to be able to

respond.7

        Next, Sanchez says she accepted the terms of this Policy and even relied on the

progressive policy during the course of her employment with Whole Foods. Id. ¶ 21. This is

sufficient to show both acceptance and reliance upon that offer, thereby creating a contractual

obligation. See Staggs, 486 A.2d at 803 (“[E]mployer policy directives regarding aspects of the

employment relation become contractual obligations when, with knowledge of their existence,

employees start or continue to work for the employer.”) (quoting Dahl v. Brunswick Corp., 356

A.2d 221, 224 (Md. 1976)). Thus, as alleged when Whole Foods terminated Sanchez without

providing verbal counseling or an initial written reprimand, instead jumping straight to a final

written warning then termination, it breached the Policy and, therefore, the contract.

        Lastly, the Complaint alleges no facts suggesting the Policy contains a “clear and

conspicuous” disclaimer. Without that, Sanchez alleges sufficient facts to overcome the at-will

employment presumption and shows that it is plausible Whole Foods had and breached their



7
 Whole Foods focuses its argument for dismissal of this claim on facts outside the Complaint. See Mot. Dismiss at
13-16, ECF No. 9-1; Reply in Supp. at 12-15, ECF No. 17. Because the Court cannot consider those facts, see supra
Section III.B.1, it will not address those arguments.

                                                       15
implied contract, in the form of the progressive discipline policy, when it terminated her beyond

the terms of the Policy. For this reason, Whole Foods’s Motion to Dismiss the breach of contract

claim is denied.

   IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss is granted in part and denied in

part. A separate Order shall issue.

Date: August       5, 2019                                  /s/__________________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                16
